PER CURIAM.
We are of opinion that the district court should have passed on the petitions for allowances to the corporate trustees and their attorneys at the same time that it passed on the other petitions for allowances. The objection that the corporate trustees had not yet accounted was not formidable; it could have been met by simply directing that payment of allowances to corporate trustees be withheld until conclusion of the accountings,. As the situation stands, the aggregate of administration costs, always an important factor in determining the reasonableness of allowances, is wholly uncertain. On the appeal of Bank of Manhattan Company and others in the same position, the order of the district court deferring consideration of applications for allowances by the corporate trustees and their attorneys is reversed, and the matter remanded to the district court with direction to consider the applications' and determine the allowances to be given. Decision of the other appeals will be held in abeyance pending disposition by the. district court on the applications for allowances by the corporate trustees and their attorneys, which disposition may be brought to our attention by a supplemental record.